United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-30748
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LIONEL BROWN, also known as Fat,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 01-CR-268-2
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Lionel

Brown has requested leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Brown has filed a response to counsel’s motion, arguing that:

(1) the district court erred in increasing his offense level by

two pursuant to U.S.S.G. § 2D1.1 and (2) the increase constitutes




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30748
                                 -2-

an upward departure, which is appealable under the terms of the

plea agreement.

     The waiver of appeal provision contained in the plea

agreement prohibits Brown from raising his substantive claim

on appeal.   See United States v. Gaitan, 171 F.3d 222, 223

(5th Cir. 1999).    Our independent review of the briefs and the

record discloses no non-frivolous issues for appeal.    Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the appeal is DISMISSED.    See

5TH CIR. R. 42.2.

      ANDERS MOTION GRANTED; APPEAL DISMISSED.